365 U.S. 769
81 S. Ct. 911
6 L. Ed. 2d 189
GREAT COVE REALTY CO., Inc., et al.v.Harry C. BRENNER, District Attorney of County of  Suffolk et al.
No. 675.
Supreme Court of the United States
April 17, 1961

Arthur Karger, for appellants.
John P. Cohalan, Jr., for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.


2
Mr. Justice BLACK and Mr. Justice DOUGLAS are of the opinion that probable jurisdiction should be noted.